Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 09/07/2021.
To note: Claims 1, 3 and 5-9 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1, 3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Mason, SR. et al. [US Patent Application Publication 2011/0137827 A1], fails to anticipate or render obvious correcting the total water requirement for the next year, wherein planned water usage for the next year is obtained, and the planned water usage is compared with the total water requirement, when the total water requirement is larger than the planned water usage for the next year, adjusting the planting area of the typical crop according to an adjustment strategy, and returning to step S7; and when the total water requirement is less than or equal to the planned water usage for the next year, outputting the total water requirement for the next year and current planting areas of the typical crops, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lemos et al. (US Patent Number 11,022,719 B2) discloses statistical blending of weather data sets;
Dansereau et al. (US Patent Application Publication 2008/0091307 A1) discloses calculating an ET value for an irrigation area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862